         Case 7:17-cr-00506-NSR Document 279 Filed 04/17/20 Page 1 of 1




                                                                        345 Seventh Avenue, 21st Floor
Avraham C. Moskowitz                                                              New York, NY 10001
AMoskowitz@mb-llp.com                                                           Phone: (212) 221-7999
                                                                                   Fax: (212) 398-8835




                                                       April 17, 2020

Via ECF

Hon. Nelson S. Roman
United States District Judge
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:    United States v. Owens, et al.
                       S1 17 Cr. 506-09 (NSR)

Dear Judge Roman:

                This letter is respectfully submitted on behalf of the defendant Demitri Moseley,
to request an adjournment of his sentencing, that is currently scheduled to take place before Your
Honor on May 8, 2020. The adjournment is necessary because the current health crisis has made
it impossible for counsel to review the Presentence Investigation Report with Mr. Moseley or to
consult with him concerning our sentencing submission. Given the uncertainty about when the
courts will resume normal functioning, we suggest that the case be adjourned to a date in July
convenient to the Court and the parties.

              I have discussed the proposed adjournment with AUSA Maurene Comey and she
advised me that the Government has no objection to an adjournment of the sentencing.

               Thank you in advance for your consideration of this request.

                                                       Respectfully submitted,


                                                       Asvraham C. Moskowitz

ACM:bgb

cc:   AUSA Maurene Comey (by e-mail)
      Bobbi Sternheim, Esq. (by e-mail)
